One-minute speeches on matters of political importance
The next item is the one-minute speeches on matters of political importance.
Mr President, thank you for your congratulations on the anniversary of the enlargement of the European Union.
At the end of this term, I should like to pay tribute to the activities of Parliament's Baltic Europe Intergroup, which has drawn practical conclusions from the last enlargement, with the Baltic Sea becoming, in fact, the Union's internal sea. It has initiated a new European policy - the Baltic Sea strategy. We can be truly satisfied that, under the creative and skilful leadership of Christopher Beazley, the Baltic Sea strategy has won the support of the Commission and will soon be introduced by the Swedish Presidency. Therefore, I strongly suggest that the activities of this intergroup be continued in the next European Parliament.
Implementation of the Baltic Sea strategy will be a long process that needs parliamentary supervision and, occasionally, reports. I also hope that the activities of the intergroups, as a basic form of parliamentary democracy, will not be restricted in the next European Parliament. Here I am repeating the message delivered by my colleague Mr Bushill-Matthews.
Mr President, I want to urge you to intervene with the Commission on behalf of a group of my constituents. The citizens of Gibraltar, whom I have had the honour of representing formally for five years and informally for two decades before that, are gravely concerned about the cancer clusters that have recently been discovered both in Gibraltar and on the Spanish side of the border.
It is difficult when you are in Gibraltar not to see, and occasionally smell, the smoke and pollution from the refineries adjacent to the border, and the concern is that these are the causes of the cancer clusters.
What we would like to see is a joint investigation on both sides and jointly agreed terms of reference, to try and alleviate the worries and concerns that people on both sides of the border have about the problems of pollution and its consequences.
Mr President, on behalf of one of my constituents I want to raise the case of a young man with dual British/Greek nationality named John Zafiropoulos. Last year he was convicted by a first-degree Greek court to serve an unconscionably severe sentence in prison in Greece. From the information I have been given, Mr President, I consider that the crucial rules relating to Greek legislation, as well as the provisions for fair trials, have been violated. These fair trial provisions are defined by all of Europe and are the rights of every European citizen.
At the start of this year I wrote to the Greek Minister of Justice in Athens to alert him to my concerns. The response which I received, three months later, was signed by minor Ministry employees and made no reference to the matter which I had raised with the Minister - in other words, the breaking of the rules about fair trials. I am very concerned about this, Mr President, and for this reason I am raising it in Parliament right now, hoping that Athens will both send me a proper reply and deliver a full and fair review of the case of Mr Zafiropoulos.
(PL) Mr President, I should like to comment on the way in which the European Parliament works. I think that voting on important documents only a few minutes after closing the debate is not wise. Not all the arguments come to light before the sittings of the political groups, and when there is a large number of amendments it is worth considering moving the vote to the next day. This is a matter which should be considered in the next parliamentary term.
Unfortunately, in the meantime two events have occurred which are very significant to me, and I would also like to say something about them. Firstly, Russia has signed an agreement with Abkhazia and Ossetia which secures the presence of Russian troops in these provinces of Georgia. What right, then, do we have to say that the situation in Chechnya is an internal matter? I hope that in the next term Parliament will also comment on this matter.
Over the last year in Poland a further 114 000 men have lost their jobs. This is not only the effect of the crisis. A series of announcements of plans for group redundancies is reaching employment offices, and this includes over 80 000 Polish shipyard workers who have had their jobs taken away by the European Union, which allows the use of state funds to support other jobs in other countries. This is discrimination.
(DE) Mr President, last week, Slovenia stepped up its opposition to Croatia's accession. I would like to describe this conflict in clear terms, as this behaviour seems to me to be inappropriate and unworthy of a Member State of the European Union.
Croatia is a candidate country, waiting to join the European Union, and has shown a strong willingness to implement reforms. Although not all of the criteria have been met, the direction being taken is clear. Slovenia must stop behaving in a petty manner, so that a solution may quickly be found. The Treaty of Lisbon and the enlargement process will allow the European Union to develop further, and Croatia will become a Member State!
(PL) Mr President, out of concern for the future of Europe, I would like today, in Strasbourg in the last session of this parliamentary term, to recall the words of our great countryman, the Holy Father John Paul II, who said, 'There will be no European unity until unity is based on unity of the spirit'. It was Christianity which gave Europe this deepest foundation of unity and strengthened it for centuries, the Christian Gospel with its understanding of mankind and its contribution to the development of history, peoples and nations. This does not mean we are using history for our own ends, for the history of Europe is like a great river, into which flow manifold tributaries and streams, and the diversity of traditions and cultures which have created Europe is its great wealth. The basis of European identity is itself built on Christianity, and the present lack of spiritual unity is mainly the result of the crisis in our awareness of that Christian identity.
Mr President, over the last five years I have watched in horror the EU's endless scandalous institutionalised looting of taxpayers' money. I watched in horror an already overcrowded UK deluged by hundreds and thousands of uninvited foreign workers who arrive for their benefit and claim our welfare. I watched in close-up a legislative system that permits anonymous bureaucrats to generate so-called law without any regard for the damage they do to the British economy and its businesses. I watched in close-up -
(Interjection from the floor: 'From Her Majesty's prison!')
this expensive, ineffectual talking shop of a parliament, masquerading as an elaborate illusion of accountable democracy, a monstrous deceit on the electors who sent us here.
President Gorbachev was right: the EU is the old Soviet Union dressed in Western clothes. You will one day realise that you cannot be masters in someone else's house.
You are speaking in a free Parliament. If the Parliament was not free, you would not even have been able to make that speech.
(Applause)
(SL) On 2 April, this House adopted a resolution on European conscience and totalitarianism by a large majority. I love my homeland, Slovenia, but it saddens me that this European Parliament resolution has failed to fall on fertile ground in Slovenia and has failed to help us to resolve the painful problems of the past.
On the contrary, there are some people who want to elevate Tito to the status of a hero and name a street in the Slovenian capital after him, despite the fact that he was responsible for mass killings after the war. Since Tito was never brought to justice, many people do not want to admit that these postwar mass killings constitute a crime and that those who ordered them were criminals.
Perhaps it might be appropriate for the European Parliament or you, Mr President, to call on the national parliaments to familiarise themselves with this resolution and then to endorse or supplement it, taking their specific national circumstances into account. In so doing, they would contribute to a clearer and fairer understanding of their national and European histories.
Mr President, we have often deplored the supposed lack of information for the public in the run-up to the European elections. I would submit, after the recent intervention from Mr Mote, that the greater problem is the wilful misinformation, if not downright lies, that are peddled before the public.
In my country at the moment the so-called UK Independence Party - the party that Mr Mote was elected for - has posters across the country claiming that the European Union costs us EUR 400 million per day in membership. That would be EUR 15 billion per year - a figure that is actually five times higher than the factual figure, which you can get from the House of Commons library. Not to be outdone, their donor, Stuart Wheeler, has said it costs GBP 120 billion per year, some 36 times the real figure.
But the truth is that the European budget, anyway costing only EUR 3.3 billion, is a simple 1% of GDP. It is a rather small budget, quite small when compared to the huge economic benefits, which amount to some EUR 2 000 per family in my country - an enormous benefit, well worth the price of membership, well worth the benefit of mentioning.
As you yourself said, Mr President, the price of freedom is the right for some people to give misinformation and to tell lies. We have to pay that price, but we must be vigorous in defending the truth.
(Applause)
Mr President, the Director of Operations for UNWRA in Gaza, John Ging, spoke to Members of this Parliament last week and informed us that there were still no materials for reconstruction going into Gaza following the bombing, nothing for business or industry, and that only 60% of the calorific needs of the population were being met by the UN.
Mr President, you have seen the situation for yourself, but it continues, and it is a case of collective punishment applied by Israel against innocent people there.
Just within the last few days we have heard, astonishingly, Israel threatening the European Union and saying that if Commissioner Ferrero-Waldner continues refusing to upgrade the Israel-EU Association Agreement, then European influence will be diminished, undermined, and we will have no role to play in the peace process.
It is time to call a halt. Israel's behaviour is an affront to humanity, to civilisation. It is time for us not simply not to upgrade that agreement, but to suspend that agreement.
(PL) Mr President, only 13% of Polish citizens will vote in the coming elections to the European Parliament. The lot of the majority will be decided by the minority, and that is a great pity. In the face of global challenges we need the EU, and people can see the value of international solidarity.
However, recently nothing has been done to increase the engagement of society in this area. Debate in Poland is dominated by squabbles between two parties. Public money is senselessly spent on billboard posters showing the flat faces of those who do not know how to get out and meet the people. Prime Minister Tusk is as interested in a real debate on European affairs as Mr Kaczyński was before him.
The last time I spoke in this Chamber I asked if the European Parliament anticipated any spectacular last minute efforts to persuade people to vote. Unfortunately, the debate was presided over by Mr Siwiec, who, it seems, still cannot get used to the idea that democracy without the engagement of the people amounts to nothing.
Therefore I ask once again: is the European Parliament able to do anything at all, so that as an institution it can fulfil expectations in relation to the elections? Thirteen per cent is not only an unlucky number, it is a downright disgrace.
Mr President, I would just like to respond to some of the criticism on 'green' light bulbs that has appeared again in the media, particularly the Eurosceptic media, over this weekend.
Silence lends assent, so I would just like to say that energy-efficient light bulbs are not a danger to the public if properly handled by the consumer, by the householder, and if produced in a proper working environment where the health of the employees and the environment are both respected.
The onus is on European multinationals that have light bulbs manufactured in places like China to ensure that they meet the standards of manufacture we would require if they were manufactured in the European Union. The end product, the light bulb itself, is perfectly safe when used according to instructions, as safe as any existing light bulbs or batteries, for example, are today. They must be properly disposed of and handled according to the instructions.
I think there is an agenda here - an anti-Europe agenda - in relation to the manufacture of modern, greener, cleaner light bulbs, and I think we have to stand up to those who wish misinformation to be the order of the day on these most important products.
(FR) Mr President, President Mitterrand used to say that there were two ways of doing politics: the clerks' way and the cooks' way.
If I mention these two options, it is with the accession process of the countries of the former Yugoslavia and of Albania in mind. Listening to and reading the positions adopted by the Commission and by my fellow Members, I rather feel that it is the profession of clerk that they identify with, with their strict, scrupulous noting of the chapters accomplished, and their adding, where necessary, of additional stages such as bilateral problems between Slovenia and Croatia. I believe that we are making a fundamental mistake.
In the case in point, it would be better to identify with the cook, so as to marry delicately and subtly the ingredients and the cultural diversities, to spice up the dishes, and to benefit from these new countries and all that they offer in terms of enriching our Europe. Europe remains an ideal of respect, tolerance and diversity; it remains a force for peace, especially for the Western Balkans; and it demands a shared vision, a vision of a common destiny.
Nothing would be worse in this period of major economic crisis than for us to withdraw into ourselves and take refuge in a panic-stricken fear of others, of foreigners. Let us remember the approach of Europe's founding fathers and let us apply it to these countries of the Western Balkans.
(SL) The enlargement of the European Union has brought growth, peace and stability, as well as making democratisation possible. The most recent enlargement, which took place five years ago, has been a success story, but today we are faced with an economic situation which requires fast and effective action.
We can see and feel the benefits of full integration into the European Union and the enlargement of the euro zone. The bulwark provided by the euro has proved a successful safeguard, not only for economic interests within the European Union, but also for those of Wider Europe.
In the European Union, we are experiencing, not 27 economic crises, but one single one, a very serious and deep crisis. The fastest way for us to solve it will be to team up with other European countries and take coordinated, timely and decisive action. Protectionism is a retrograde step, but populism is a recipe for economic collapse.
Companies which are growing and expanding have a future. Similarly, the future of the European Union lies in its continued enlargement and in creating and building on new possibilities and better opportunities.
- (SK) 1 May this year marked the 5th anniversary of Slovakia's accession to the EU. Various activities took place on the day, at which we weighed up our activities in the EU. I took part in celebrations on the Slovak-Polish border at the border bridge of Čirč-Leluchov. This symbolic bridge, which was constructed with pre-accession funding from the EU, has united Slovak and Polish communities in the border region and has kick-started cooperation between citizens on both sides of the border.
After Slovakia and Poland joined the Schengen area in December 2007 border controls were eliminated and with them the administrative barriers which had created problems for local people, hindering cooperation. Today we can see many successful projects financed from EU structural funds which are contributing to the long-term sustainable development of these areas.
Mr President, I would like to express my great joy and gratitude for the fact that Slovakia, together with its neighbours, belongs to the EU. I am delighted that, as one of the 14 MEPs representing Slovakia in the European Parliament, I was able to take part in writing this successful chapter in EU history during this election period.
(BG) We have witnessed over recent months a number of incidents involving the hijacking of ships by Somali pirates for ransom. There is a danger that this practice is turning into a well-organised form of maritime terrorism and a lucrative business, with consultancy and law firms even becoming involved as intermediaries. A happy ending for the hostages in these cases must not be greeted with delight as the ship owners and countries affected pay a high price for it. Piracy is becoming a threat to shipping on a global scale.
This activity has started affecting an ever-increasing number of European citizens too. There are currently 16 Bulgarians who are being held captive on the ship Malaspina Castle. Monitoring the negotiations with the pirates cannot be accepted as an adequate policy. We need greater clarity as to what commitments the European Union assumes in such situations. The measures currently being taken by various institutions are important, but are obviously completely inadequate. This is why I am insisting on urgent action at the highest level to free the hostages and bring this activity under control, which is a disgrace in the 21st century.
(IT) Mr President, ladies and gentlemen, I have been here for 30 years just as you have, but perhaps if we were to take stock of those 30 years we would see that they have failed to live up to the hopes we had in 1985 when in this Parliament we made a qualitative leap from an old and failed Europe of states towards the United States of Europe.
Today we have returned to that inauspicious past - a Europe of states but not a European state - and to our enclosure, and the people around us who hailed us as a great hope, as an opportunity to seize, are in fact people who will soon vote half-heartedly, and will once again condemn the fact that we are representing, through an ill-fated metamorphosis, Mr President, the evil we came out against and deceived ourselves that we had conquered.
Thank you very much, Mr Pannella. I remember well that, when we were elected in 1979, you tabled thousands of amendments - back then still in hard copy. In the meantime, however, you have left us once, while I have remained here the whole time. You returned to work in Parliament in Rome.
(EL) Mr President, we are celebrating the anniversary of the accession of new countries to the European Union and we were all delighted and moved by your statement. However, I imagine that the present Commissioner, like me and many other fellow Members, is thinking that one of the countries which joined, namely Cyprus, is still occupied in the north and that there are foreign troops there. The European Union is being called on again today to ensure that the Community acquis applies to the whole of the island of Cyprus.
(RO) The economic crisis has had a serious impact on the global economy. It is estimated that all Member States will have negative growth rates this year. At a European level there has been an alarming rise in the number of unemployed, with many companies scaling down their activities and laying off staff or making employees technically unemployed.
Europe's citizens are losing their jobs and having difficulties in paying off the loans they have taken out. Their quality of life is also deteriorating. I believe that during this period of economic and financial crisis the EU must invest primarily in people. The well-being of Europe's businesses is down to employees. This is why I believe that we have a duty, first and foremost, to support them.
I think that the Employment Summit which will take place in Prague on 7 May must urgently identify specific solutions to halt the alarming rise in unemployment. I take this opportunity to urge the European Council meeting in June to make it its priority to preserve jobs and find solutions for reducing unemployment in the European Union.
Mr President, today is 4 May and this will be my last speech here. However, 30 years ago today Mrs Margaret Thatcher was elected as British Prime Minister and she faced similar Socialist-caused problems to those that we face today: crippling debts, rising unemployment and public unrest.
She understood the solution was small government, individual freedoms and national self-determination. Today the EU imposes big government, increasing central control and the erosion of the nation state. I can also remember her saying 'no', 'no', 'no', words the EU ignores or does not understand.
She went on to make that now famous speech in Bruges that sparked opposition to the project. The EU is a 50-year-old attempted answer to a 200-year-old problem. I maintain if the EU was the answer, it must have been a very silly question. And, as they say in Star Wars, may the fourth be with you.
If you would allow me this comment, I think she was, and is, a great lady. She was a prime minister who agreed that the legislation concerning the single market could be done by majority voting. So Margaret Thatcher agreed to majority voting in the Council: this was a great decision.
(HU) Mr President, two weeks ago I was similarly standing here describing the EU's enlargement as a success story where old and new Member States mutually benefited in what is known as a 'win-win situation'. Today, Mr President, I would like to say that while we are in the midst of an economic crisis, the political elite must show an example of moderation.
In Germany restrictions have been imposed on the managers of companies subsidised by the State. US President Obama has taken similar steps, while the Hungarian Government is cutting ministers' salaries by 15%.
Mr President, it would be good if the European Commission could also set an example in this regard. After all, at a time of crisis, it would have a significant impact on the EU's reputation, trustworthiness and prestige if commissioners were to give up part of their hefty severance pay. Even if it is a symbolic gesture, it would give a signal to Europe's citizens that during an economic crisis, EU leaders are also prepared to make sacrifices and are showing solidarity with those on more modest incomes.
Mr President, the Republic of China, better known to us as Taiwan, has finally achieved its just objective of being able to attend the World Health Assembly (WHA) as an observer. The People's Republic of China (PRC) has consistently blocked this move since 1971, when it replaced Taiwan in the United Nations.
As a doctor, I firmly believe that public health issues should never play a part in international relations, and the European Parliament, to its credit, has consistently rejected Beijing's petty policy of blocking Taiwan's attempts to be present at WHA meetings.
I congratulate Taiwanese President Ma on his new successful policy of rapprochement between Beijing and Taipei, and at last the PRC has seen the folly of its bullying ways towards its neighbour.
I too look forward to better relations between the two governments, which is a win-win situation for all parties concerned and in particular now for the good health of the hard-working Taiwanese people.
(IT) Mr President, ladies and gentlemen, on a personal note, I would simply like to reiterate that contrary to your assertion, and other than this you have been consistent throughout this parliamentary term, for the last 30 years I have always been re-elected to this Parliament. What happened was that within the team spirit of the Radical Party, and having advised the voters in advance, I gave up my seat to other colleagues such as Olivier Dupuis, who served in this House and elsewhere. What you said was therefore incorrect, let me repeat, I was re-elected every time, for 30 years.
Unfortunately, this time, Mr President - although you were in fact here in the days of Otto von Habsburg and Altiero Spinelli, who encouraged our Parliament to make a real stand against the Council's demands by refusing to issue opinions - well, Mr President, this time we have both witnessed this Parliament content to behave like a 'taxi parliament' when faced with the desire to impose non-parliamentary timelines on us - and you did impose them - in relation to the failed Lisbon project.
Thank you very much, Mr Pannella. Your words do not contradict what I said. I am satisfied that between 1996 and 1999 you were absent from the European Parliament. You were elected, as you stated, and that does not contradict what I said. I would like to explicitly assure you of my respect for your activities and your work in the European Parliament.
Mr President, I rise to express my concern about thousands of innocent civilians who have been turned into refugees in their own homeland by the Taliban in the Swat Valley. We are all familiar with the stories about mistreatment of women by the Taliban. However, the news coming out of the valley in the last month reports closing of barbershops, banning of music and disabling of satellite television receivers. Also robbing of banks and looting of homes or women's jewellery at gunpoint are common occurrences, especially of those that oppose or that stand up to the Taliban. The introduction of Sharia law in the Swat Valley has also resulted in all non-Muslims living in the valley having to pay jizya, an ancient form of tax, and I understand that the Sikhs living in the area were kidnapped or threatened until they agreed to pay. As the only Sikh MEP, I have been contacted by numerous constituents who are horrified as to what is happening in the Swat Valley - people who have lived there for 60 years are discriminated against in this way.
This Parliament has a proud history and record of fighting against these forms of violations of human rights and denouncing those that are exercising these intimidatory actions. However, we need to go beyond just statements and ask for concrete action from the Commission to make sure that we have a strategy as to how we address the Taliban and their rising influence in that region. Taliban are the real threat to all the values that we hold dear, human rights, equality and democracy. I urge you to write to the Commissioner to take some action.
Thank you, Mrs Gill. This is also the last time that I will preside over the one-minute speeches. I have always tried to allow as many people to speak as possible. We have often been able to get through the entire list - as we were indeed able to do this evening - for it is one of the privileges of the MEPs to be able to speak, and Monday evenings always provide an opportunity to do so. Therefore, I would also like to thank you sincerely for what you have told us.
That concludes this item.